Title: To Thomas Jefferson from Edward Livingston, 9 December 1800
From: Livingston, Edward
To: Jefferson, Thomas



Sir
New York Decr. 9. 1800

An arrival here from Charleston brings intelligence which perhaps may not reach the Seat of Government before this letter in which case it may not prove unacceptable-A man of Understanding & by no means of a sanguine disposition writes from Columbia on the 25th. that the Legislature had met. the Republicans in high Spirits that no Question was made of an unanimous republican Vote for P.  & that they Spurned at the idea of a compromise with respect to the Vote for V.P.
We have nothing farther from the East than you must have heard. Vermont will Very probably give us one Vote. On the Whole the business is considered as completely settled with us, at which You will rejoice I am sure more on account of our Country which so much needs a change than for any personal gratifications to yourself.—I may I believe safely congratulate You on an Event Which gives more real Satisfaction to no One than
Your Mo Obdt Friend & Servt

Edw Livingston

